                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN

STRIKE 3 HOLDINGS, LLC,

             Plaintiff,                             Case No. 20-cv-10143
                                                    Hon. Matthew F. Leitman
v.

JOHN DOE, infringer identified as
using IP Address 99.188.204.18,

          Defendant.
__________________________________________________________________/

                          ORDER DISMISSING CASE

      Pursuant to the Notice of Voluntary Dismissal Without Prejudice by Plaintiff,

this case is DISMISSED without prejudice.

      IT IS SO ORDERED.

                                       s/Matthew F. Leitman
                                       MATTHEW F. LEITMAN
                                       UNITED STATES DISTRICT JUDGE

Dated: July 9, 2021


       I hereby certify that a copy of the foregoing document was served upon the
parties and/or counsel of record on July 9, 2021, by electronic means and/or ordinary
mail.

                                       s/Holly A. Monda
                                       Case Manager
                                       (810) 341-9764
